Citation Nr: 1035617	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-06 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from October 1989 to October 
1993.  He served in the Southwest Asia Theater of Operations from 
August 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in pertinent part, denied entitlement to service connection 
for gastroesophageal reflux disease (GERD), to include as due to 
undiagnosed illness.

In his March 2006 substantive appeal, the Veteran requested a 
hearing before the Board, sitting at the RO.  Such request was 
withdrawn in a written statement received by the RO in February 
2009.  No other request for a hearing remains pending.

In April 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) for further development.  After 
accomplishing the development, the AMC continued the denial of 
the Veteran's claim (as reflected in a July 2010 supplemental 
statement of the case (SSOC).  


FINDINGS OF FACT
	
GERD was not manifested in service and the medical evidence does 
not demonstrate that it is related to active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, to 
include as due to an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim of entitlement to 
service connection, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claims on appeal, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  Additionally, a separate February 
2009 letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Further, although the 
Dingess/Hartman notice was furnished after the November 2004 
rating decision, the Veteran is not shown to have been prejudiced 
by the timing of this latter notice as the case was subsequently 
readjudicated by the August 2010 SSOC.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, private medical records and the reports of VA 
examinations.  Also of record are various written statements 
provided by the Veteran, his wife and his representative on his 
behalf.  The Board notes that no further RO action, prior to 
appellate consideration of this claim is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§3.317(a)(1).  A qualifying chronic disability can also include a 
medically unexplained chronic multisymptom illness.  38 C.F.R. 
§3.317(a)(2).  

Considering the evidence in light of the foregoing legal 
criteria, the Board finds that service connection for GERD, to 
include as an undiagnosed illness, is not warranted.  

At the outset, the Board notes that because the Veteran has 
clearly been diagnosed with GERD, his gastro-esophageal symptoms 
are shown to be the result of a diagnosed illness or a medically 
unexplained chronic multisymptom illness.  Accordingly, 
entitlement to service connection for this set of symptoms on the 
basis of an undiagnosed illness is clearly not warranted.  38 
C.F.R. §3.317. 

Service treatment records do not reveal any findings or 
complaints of GERD, heartburn or other digestive problems.  Upon 
August 1993 separation examination, the digestive system was 
found to be normal.  In his accompanying report of medical 
history at separation, the Veteran denied any chest pain, 
frequent indigestion or stomach, liver or intestinal trouble.  

Following separation, medical records from the Central Texas 
Medical Center show that the Veteran received an upper 
gastrointestinal barium X-ray in April 2003.  The X-ray produced 
a diagnostic impression of GERD with movement.  A May 2003 
progress note then shows that the Veteran was prescribed Nexium 
for GERD.  

In an April 2004 letter, the Veteran's wife indicated that she 
and the Veteran were married in April 1993 and that he got out of 
the service in October 1993.  The wife noted that back then she 
noticed that he had started complaining about chest 
pains/heartburn and that he would feel better after taking over 
the counter tablets.  As the years went, by the chest 
pains/heartburn started to occur more frequently.  Then, in 2002, 
the Veteran started to have additional symptoms, including dizzy 
spells, shortness of breath, headaches and fatigue.  In 2003, the 
Veteran began having severe chest pains, which were subsequently 
diagnosed as acid reflux disease.  

On June 2004 VA stomach examination, the Veteran indicated that 
he had been told that he had GERD a year prior.  He noted that he 
had one incident of hematemesis one time in 1992, which he 
related to an episode of drinking too much alcohol.  The Veteran 
was currently being treated with Nexium for the GERD and 
indicated that he had no sequelae as a result of taking this 
medication.  Physical examination was unremarkable.  The examiner 
diagnosed GERD as shown on the April 2003 barium X-ray.  

On August 2004 VA Gulf War examination, the Veteran reported that 
he had GERD since 2003, diagnosed by a private physician.  He 
also reported that he had had dizziness since 2002, which was 
associated with nausea.  It was noted that the Veteran was in the 
Persian Gulf from September 1991 to February 1992 and that he 
inhaled fumes from burning oil wells and was exposed to loud 
noises and diesel fumes.  Physical examination of the abdomen was 
unremarkable and the pertinent diagnosis was GERD.  

In his March 2006 Form 9, the Veteran indicated that while he was 
on active duty, he had heartburn for which he took over the 
counter antacids because he did not have access to a doctor.  

On June 2010 VA examination, the Veteran reported that he 
experienced acid reflux and heartburn in service but that he 
never saw a physician for the problem.  He noted that his 
symptoms continued to worsen over the years and that he was 
eventually diagnosed with GERD.  Taking Nexium had controlled the 
symptoms but he was currently off Nexium and the GERD had 
returned.  The Veteran had never had an upper endoscopy (EGD).  
He indicated that he experienced heartburn several times per week 
and that his GERD had no significant effect on his daily 
activities. 

Physical examination of the Veteran was unremarkable.  After 
reviewing the claims file, the examiner found that it was less 
likely than not that the Veteran's GERD was caused by, or a 
result of, his military service.  The examiner noted that the 
Veteran denied seeing a doctor in service for GERD symptoms and 
there were no records of any complaints of GERD or GERD symptoms 
during service.  

The foregoing evidence clearly establishes that the Veteran has a 
current diagnosed disability of GERD.  However, the service 
treatment records do not show any manifestation of GERD or other 
gastrointestinal disability in service.  In this regard, on 
August 1993 separation examination, the digestive system was 
normal.  Similarly, on his August 1993 report of medical history 
at separation, the Veteran affirmatively reported that he had not 
had any chest pain, frequent indigestion or  stomach, liver or 
intestinal trouble.

After service, the first medical evidence of GERD dates from 
2003, approximately ten years from the Veteran's separation from 
service.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

Moreover, the June 2010 VA examiner, after reviewing the claims 
file and examining the Veteran, specifically found that it was 
less likely than not that the Veteran's GERD was caused by, or a 
result of, his military service, noting that the Veteran had 
denied seeing a doctor in service for GERD symptoms and that 
there were no records of any complaints of GERD or GERD symptoms 
during service.   This is the only medical opinion of record on 
the question of whether there exists a nexus between the 
Veteran's current GERD and his military service, and neither the 
Veteran nor his representative has claimed that any contrary 
medical nexus opinion exists. 

The Veteran has claimed that he began to experience GERD symptoms 
in service and that these symptoms got progressively worse over 
time until he was eventually seen by a private physician for the 
problem in 2003, at which point he was diagnosed with GERD.  
Additionally, the Veteran's wife has made a similar report. The 
Veteran is competent to testify concerning symptoms he has 
experienced, such as GERD symptoms (i.e. heartburn/chest pain, 
reflux).  Also, the Veteran's wife is competent to report 
symptoms she's capable of observing or to report what the Veteran 
told her about symptoms he was experiencing.  See e.g. 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).   

However, in the instant case, on his August 1993 report of 
medical history at separation, the Veteran did not report any 
prior heartburn or reflux, and specifically indicated that that 
he had not had any prior pain or pressure in the chest, frequent 
indigestion or stomach, liver or intestinal trouble.   Thus, 
given that this report, made contemporaneous to service, shows 
absolutely no indication that the Veteran experienced GERD 
symptoms while on active duty, the Board does not find credible 
the reports of the Veteran and his wife (made ten years later) 
that GERD symptoms began in service and have continued to the 
present.  In particular, the Board notes that the Veteran's 
assertion that he experienced chest pain during service, is 
specifically contradicted by his August 1993 report that he had 
not experienced any chest pain.  Accordingly, as the Veteran's 
report of manifestation of GERD symptomatology during service and 
continuity of GERD symptomatology after service is not found 
credible, the Board may not attach any probative value to it.  

The Veteran may believe that his GERD is due to active service.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  Thus, the only competent 
evidence as to etiology is the VA opinion in June 2010 that 
weighs against the claim.  

In summary, as it is not shown that GERD became manifest in 
service and as the weight of the evidence is against a finding 
that current GERD is related to service, the preponderance of the 
evidence is against the claim and service connection for GERD is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).
 

ORDER

Service connection for GERD, to include as due to an undiagnosed 
illness, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


